Citation Nr: 0000245	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  99-08 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for skin 
disability of the hands and feet and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
August 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts. 

In an April 1999 written statement, the veteran withdrew his 
appeal of the claim of entitlement to an increased rating for 
post-traumatic stress disorder.  See 38 C.F.R. § 20.204(b) 
(1999).

Further, also in April 1999, the RO received the veteran's 
notice of disagreement together with a substantive appeal 
regarding his claim of entitlement to service connection for 
a skin disability.  The RO considered the veteran's written 
appeal premature, as it was filed prior to the issuance of 
the statement of the case.  However, in August 1999, the 
veteran was afforded a hearing before the undersigned Board 
member.  As the veteran addressed his claim of entitlement to 
service connection for a skin disability of the hands and 
feet at his travel Board hearing and there is a transcript of 
his testimony associated with the claims file, the Board is 
of the opinion that the hearing transcript constitutes a 
substantive appeal.  See 38 C.F.R. § 20.202 (1999).  See also 
Tomlin v. Brown, 5 Vet. App. 355 (1993) (when oral remarks, 
e.g., hearing testimony, are transcribed, a statement becomes 
written).  


FINDINGS OF FACT

1. An unappealed rating decision dated July 1971 denied 
service connection for a foot infection; a February 1972 
rating decision confirmed and continued the RO's denial of 
the veteran's claim, recharacterized as service connection 
for a skin condition of the feet; in June 1981, the RO 
denied service connection for a skin condition hands and 
feet. 

2. The evidence added to the record since the June 1981 
rating decision does bear directly and substantially upon 
the specific matter under consideration and does warrant 
reconsideration of the merits of the claim on appeal.

3. The claim for service connection for a skin disability of 
the hands and feet is plausible.


CONCLUSIONS OF LAW

1. Evidence received since the June 1981 rating decision is 
new and material; the claim for service connection for a 
skin disability of the hands and feet is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156(a), 3.303, 3.304 (1999).

2. The claim for entitlement to service connection for a skin 
disability of the hands and feet is well grounded.  
38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in a decision dated in July 1971, denied service 
connection for a foot infection.  The RO found at that time 
that the veteran's skin was normal.  The veteran did not 
appeal and the RO's decision was final.

The evidence of record at the time of the July 1971 decision 
includes the veteran's service medical records.  When 
examined for enlistment into service in September 1968, the 
veteran denied having skin diseases, his skin was normal on 
examination and he was found qualified for active service.  
Service medical records indicate that the veteran was seen in 
February 1969 for treatment of a runny and stuffed nose and 
his feet were also cracked and had peeling skin on the tops 
and bottoms for which a pHisoHex soak and medicated ointment 
was recommended.  A record entry dated two days later 
indicates that the veteran had exfoliative dermatitis and 
pruritus of both feet for four days.  When seen in the clinic 
the following week, his skin gave the appearance of an 
allergic reaction but he had not worn new or different items 
on his feet.  In November 1969, the veteran was treated for 
paronychia (nail inflammation) of the small finger of his 
right hand 

A March 1970 service medical examination report is negative 
for findings of a skin abnormality.  In June 1970, the 
veteran sustained shrapnel wounds to his right leg and right 
hand.  While hospitalized for treatment of his lacerations, 
the veteran told a nurse that he had a small abrasion in the 
center of his back caused from bug repellent and his flack 
jacket rubbing against his back.  The abrasion was cleaned 
and medication applied.

An August 1970 dispensary record indicates that the veteran 
was to be placed on duty status due to infection of both 
feet.  The July 1971 rating decision indicates that the 
veteran's separation examination report is essentially 
negative.  However, that examination report is not currently 
associated with the claims file.

Service records show the veteran served in the Republic of 
Vietnam during the Vietnam Era and was assigned to a 
reconnaissance company.

Also of record at the time of the July 1971 rating decision 
was a June 1971 VA examination report that was not referable 
to a skin abnormality.

In a February 1972 rating action, the RO confirmed and 
continued its prior denial of the veteran's claim that was 
recharacterized as service connection for a skin condition of 
the feet.  The evidence added to the record at the time of 
the RO's decision included a January 1972 VA examination 
report.  It reflected the veteran's complaints of a chronic 
and bothersome skin condition manifested by cracked skin and 
itchiness with lesions on the fingers of both hands since 
February 1970.  The diagnosis was multiple verrucas on hands, 
single and periungual.

In a June 1981 rating action, the RO confirmed and continued 
is prior denial of the veteran's claim that was 
recharacterized as service connection for a skin condition of 
the hands and feet.  The pertinent evidence added to the 
record at the time of the RO's decision includes VA and 
private medical records and examination reports dated from 
1971 to 1980.

A March 1978 VA examination report described the veteran's 
right hand scars but was otherwise not referable to a skin 
disability.

An April 1979 VA outpatient record indicates that the veteran 
was seen for recurring dermatitis on his hands and feet.  He 
had scaly lesions on the palm surfaces of both hands and 
lesions on his left toes.  The assessment was possible 
dermatophytosis.  A June 1980 record shows that the veteran 
was seen for a recurring rash on both hands of one-week 
duration with increased itching and itching on his right ear.  
According to the veteran, the rash usually lasted two or 
three weeks but had made his wife nervous.  He also 
complained of his right hand periodically falling asleep 
since his Vietnam experience and injuries.  He had rough, red 
patches, calluses and open cuts on the palms, sides and 
between fingers of both hands.  The assessment was contact 
dermatitis.

Also of evidence at the time of the June 1981 rating decision 
was a September 1980 VA examination report that documents the 
veteran's complaints of an intermittent skin condition.  He 
had mild redness, slight scaling and occasional crust on the 
left palm extending out to the left third finder and a 
similar spot on the right fourth finger.  The pertinent 
diagnosis was eczematoid dermatitis.

The June 1981 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the June 1981 decision that was the final 
adjudication that disallowed the veteran's claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") recently set forth a 
three step-process for reopening claims in accordance with 
the holding in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
See Elkins v. West, 12 Vet. App. 209 (1999); see also Winters 
v. West, 12 Vet. App. 203 (1999).  In Elkins, the court held 
that, first, the Secretary must determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(a); second, if new and material evidence has been presented, 
immediately upon reopening, the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened, is well grounded pursuant 
to 38 U.S.C.A. § 5107; and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence that was not likely to convince the Board to 
alter its previous decision could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  Id.  The Federal 
Circuit noted that "any interpretive doubt must be resolved 
in the veteran's favor" and that "the regulation imposes a 
lower burden to reopen than the Colvin test."  Hodge at 1361, 
n. 1.
.
An application to reopen the veteran's claim was received in 
May 1997.  The relevant evidence associated with the claims 
file subsequent to the June 1981 rating action includes 
private and VA medical records and examination reports, dated 
from 1979 to 1998, references to medical literature and the 
veteran's written and oral statements.

Added to the record were VA and private medical records and 
examination reports, some duplicative of those previously 
considered by the RO, that are not referable to complaints or 
treatment of a skin disorder.  A private medical record dated 
in March 1996 shows that he was treated for removal of a 
neurofibroma on his back.

At the August 1999 Board hearing, the veteran's 
representative said that the veteran served in Vietnam, 
participated in reconnaissance patrols, was exposed to  
dampness, fungus and bacteria and was diagnosed with 
exfoliative dermatitis.  Further, the representative stated 
that, in 1980, VA diagnosed eczematoid dermatitis and 
exfoliative dermatitis was a symptom of eczematous 
dermatitis.  In support of this contention, the 
representative referenced Dorland's Illustrated Medical 
Dictionary, 447, 528 (28th ed., 1994) and Taber's 
Encyclopedia Medical Edition, 16th ed., and said eczema was a 
form of atopic dermatitis, the most common type of 
dermatitis, was also called eczematous dermatitis.  Atopic 
dermatitis was described as a chronic inflammation of the 
skin that was often accompanied by allergies or rhinitis, hay 
fever, asthma, with extreme itching, bleeding through 
scratching and rubbing and resulted in typical lesions of 
eczema.  Therefore, according to the representative, 
exfoliative dermatitis was a type of atopic dermatitis.

Further, the veteran testified that at the time of his 
discharge from service, his feet were so inflamed that he had 
to wear sandals and he had a runny nose.  Post service, he 
had a chronic skin problem that interfered with his ability 
to work as a mail carrier as he was unable to wear gloves and 
perform his job.  He reported VA treatment from a Dr. Lanes, 
for approximately ten years, who advised changing soaps and 
private treatment from Dr. Andrews and indicated having the 
greatest skin problems in the summer when the weather was 
muggy.

The veteran has asserted that he has a skin disability of the 
hands and feet as a result of his active military service 
during the Vietnam Era.  Service medical records reflect of a 
treatment of a foot disorder in February 1969, diagnosed as 
exfoliative dermatitis in February 1969 and a foot infection 
in June 1970.  

The evidence received since the November 1981 decision 
consists of VA and private medical records and reports and 
the veteran's and his representatives statements regarding 
his chronic skin problems in service and references to 
Dorland's Illustrated Medical Dictionary (28th ed., 1994) 
that are new and material and do bear directly on the 
question of whether this evidence provides a more complete 
picture of the veteran's disability and its origin and, thus, 
does bear directly and substantially upon the specific matter 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
Hodge.  Thus, this evidence is new and material and, 
therefore, reopens the veteran's claim of entitlement to 
service connection for a skin condition.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Hodge.
 
Before the Board may proceed to examine the merits of the 
veteran's claim, it must determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A "well-grounded" claim is a plausible claim, 
one that is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only satisfy the initial burden of § 5107.  For a claim to be 
well grounded, there must be (1) a medical diagnosis of a 
current disability; (2) medical, in certain circumstances, 
lay evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 1126 F.3d 
1464 (Fed.Cir. 1997), cert denied sub nom. Epps v. West, 118 
S. Ct. 2348 (1998).

In Wallin v. West, the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999) held that medical treatise information that 
"discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is a 
least plausible causality based on objective facts rather 
than on an unsubstantiated lay medical opinion," could serve 
as competent medical nexus evidence for a well-grounded 
claim.  11 Vet.App. 509, 514 (1998) (quoting Sacks v. West, 
11 Vet. App. 314, 317 (1998)).  See Matteren v. West, 12 Vet. 
App. 222 (1999).

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  See Mattern; 
Wallin. 


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of entitlement to service 
connection for a skin disability of the hands and feet is 
granted.

The claim of entitlement to service connection for a skin 
disability of the hands and feet is well grounded.


REMAND

The veteran has presented a claim that is plausible.  VA has 
a duty to assist a veteran in developing facts pertinent to a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991); see 
Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran contends that service connection is warranted for 
a skin disability of his hands and feet, first manifested and 
treated in service and diagnosed as exfoliative dermatitis 
and, post service, diagnosed as eczematoid dermatitis.  It is 
asserted that while in service, the veteran's infected feet 
itched, he scratched and applied medication to his feet and, 
thus spread the infection to his hands and that service 
medical records dated in February 1969 and June and August 
1970 reflect complaints and treatment for a skin disorder 
linked to his currently diagnosed disorder.

At his August 1999 Board hearing, the veteran contended that 
in 1980, a VA dermatologist diagnosed eczematoid dermatitis.  
His representative cited from Dorland's Illustrated Medical 
Dictionary (28th ed., 1994) and asserted that eczematoid 
dermatitis was an atopic dermatis.  Future, it was noted that 
the veteran was diagnosed in service with exfoliative 
dermatitis that, according to the literature, is a type of 
atopic dermatitis.  See Dorland's Illustrated Medical 
Dictionary, 447, 528 (28th ed., 1994).  It was also noted 
that nasal symptomatology was associated with such a skin 
condition and that the veteran experienced nasal symptoms 
such as a runny nose, rhinitis and shortness of breath in 
service.  The veteran testified that his feet were so 
inflamed at the time of discharge that he had to wear sandals 
and his post service skin condition was chronic.  The veteran 
currently worked as a mail carrier, could not wear gloves and 
said his chronic cracked skin condition affected his ability 
to work and his intimate relationship with his girlfriend.  
He reported post service treatment for his skin disorder from 
Dr. Lanes, evidently at the VA medical center on Court Street 
in Boston, Massachusetts for ten years, from Dr. Andrews, a 
private physician, treatment in Maine and hospitalization by 
VA in Brockton, Massachusetts.  VA and private medical 
records, dated from 1979 to 1998, are associated with the 
claims file.  They reflect complaints of a recurring skin 
rash on hands and feet in April 1979 and June 1980 VA 
outpatient records and treatment of a neurofibroma described 
in a March 1996 private record.

In light of all the above, the Board is of the opinion that 
further development is necessary, prior to consideration of 
the veteran's claim on appeal.  Accordingly, the veteran's 
claim is REMANDED to the RO for the following actions: 

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim and treated him since discharge.  
With any necessary authorization from 
the veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran that are not already of 
record.  In any event the RO should 
obtain copies of all records 
pertaining to treatment of the veteran 
at the Brockton and Boston (Court 
Street), Massachusetts VA Medical 
Centers that are not already of 
record.

2. The veteran should also be given the 
opportunity to submit additional 
evidence in support of his claim of 
service connection for a skin 
disability of the hands and feet.

3. Then, the RO should schedule the 
veteran for a VA dermatologic 
examination to determine the nature 
and extent of any dermatologic 
disorders found to be present.  Any 
and all studies deemed necessary by 
the examiner should be accomplished.  
The RO should furnish the examiner 
with the claims file prior to the 
examination.  If the veteran is found 
to have a dermatologic disorder, the 
examiner is requested to provide an 
opinion as to whether it is at least 
as likely as not that the veteran's 
currently diagnosed dermatologic 
disorder may be attributed to the 
complaints and findings noted during 
service.

4. Then, the RO should undertake any 
other indicated development and 
adjudicate the reopened claim based on 
a de novo review of the record

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a supplemental statement of the case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.  The 
purpose of this REMAND is to obtain additional development 
and the Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 


